ON MOTION FOR REHEARING.
MORRISON, Judge.
Appellant again challenges the sufficiency of the evidence to support the allegations in the indictment.
While it is true that state’s counsel did not let the arresting officer finish his answer to the following question, as here shown,
“Q. Do you recall how much liquor you found there? A. Well, there was about a case and a half of beer, a % pint of gin and * * *
“Q. Did you take possession of the liquor?” however, elsewhere in the testimony of the officer, we find, “A. * * * we found beer in the kitchen and the rest in the garage. The whiskey was in the garage under a rug.”
We also find,
“Q. How many pints of whiskey is there? A. Ten pints.”
Elsewhere in the record, we find,
*134“Q. Are these the liquors found at 504 Cherry Street? A. Yes.
“Q. They have been in the possession of the sheriff’s department? A. Yes, sir.
“Q. You can positively identify them? A. Yes, sir.
“Q. Do you have these boxes marked? A. Yes, sir.
“MR. JENNINGS: Your Honor, we would now like to introduce into evidence these ten pints of whiskey, three pints of whiskey, one 1/2 pint of gin and a case and a half of beer. * * *” to which no objection appears.
On the question of who was in charge of the premises where the liquor was found, we note that appellant’s witness stated that he had come to the house in question to visit Don McCombs. However, the officer, who was, to some degree, familiar with the premises, stated that he had not seen Don McCombs at such address since the first of the year, and the trial was had in September. This, we think, was probative evidence, in addition to that set forth in the original opinion, supporting the jury’s verdict.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.